GOLDTHWAITE, J
— We think it very clear that this decree cannot be sustained. The elder Tims, actuated by most praiseworthy motives, intended to aid his son by a gift of the proceeds of the cotton remitted to the complainant, but Bigelow had no title, either in the cotton or its proceeds, until the factor had consented to hold the money' for him. Until an actual payment or appropriation by the factor, the right of Tims to revoke or change his intention, remained unimpaired. The rule, in substance, is thus stated by Lord Ellenborough, in Williams v. Everett, 14 East, 582. It is entire to the remitter to give and countermand his own directions respecting the- remittance, as often as he pleases; and the person to whom the remittance is made, may hold it for the use of the remitter himself, until, by some engagement entered into with the person who is the object of the remittance, the factor has precluded himself from so doing, and has thus appropriated the remittance, to the use of such person." After-such a circumstance, he cannot retract the consent he once has given, but is bound to hold it for the use of the appointee. To the same effect is Scott v. Procter, 3 Merivale, 652.
In this case, Walton has never consented to hold the proceeds in his hands to Bigelow’s use, therefore, it remained to all intents and purposes, the money of the remitter. His willingness that the money should be applied, after he was informed of the sale, did not change the property, or take away his right to revoke the intention to give the money.
Having revoked that intention, and notified Walton not to pay the money as first directed, he is the only person entitled to receive it.
The decree is therefore reversed, and here rendered, directing Walton, to pay over the money in his hands to the defendant, Tims, with interest if it remains in his hands, and if it remains in Court, the register to be directed by the decree, to pay it over as before indicated. If the money remains in Walton’s hands, and is not paid over with interest, in ten days after demand, by Tims, then execution to issue.' Each of the parties to pay their own costs.